DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 16 is objected to because of the following informalities:  
As to claim 16: Claim 16 is a dependent claim of claim 15. It recites “a light sensing device” should be changed to ---the light sensing device---.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-6, 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 4-6 recites mathematical formula.
As to claims 4, 19: It recites “determining the brightness curve of the sub-pixel according to following formulas:  
S1 = K2 * (V1 + Vth – Vth1)2 = K2 * (V1 - ∆Vth)2 ≈ K2 * (V12 – 2 * V1 * ∆Vth)
S2 = K2 * (V2 + Vth – Vth1)2 = K2 * (V2 - ∆Vth)2 ≈ K2 * (V22 – 2 * V1 * ∆Vth)
where V1 represents the first grayscale data, V2 represents the second grayscale data, S1 represents the first brightness sensing value, S2 represents the second brightness sensing value, K2 represents the compensation gain value, Vth represents the compensation offset value, ∆Vth represents the compensation offset value change amount, ∆Vth = Vth1-Vth, and Vth1 represents a turn-on voltage value of the sub-pixel.”
Therefore, claims 4, 19 are directed to nothing more than abstract ideas (such as a mathematical formula or equation) is not eligible for patent protection. 
As to claims 5, 20: It recites “determining the ideal brightness curve according to following formulas:  26C19W5450.01 US 
ST1 = K1 * (V1)2
ST2 = K1 * (V2)2
where ST1 represents the first ideal brightness data, ST2 represents the second ideal brightness data, and K1 represents the ideal compensation gain value; and determining the compensation offset value change amount and the compensation gain value of the sub-pixel in the next detection period according to following formulas:  


    PNG
    media_image1.png
    208
    309
    media_image1.png
    Greyscale
”
Therefore, claims 5, 20 are directed to nothing more than abstract ideas (such as a mathematical formula or equation) is not eligible for patent protection. 
As to claims 6, 21: It recites “the source voltage signal by a following formula: 
Data2 = LUT (K2) x Data1 + Vth + ∆Vth
where Data1 represents the preset grayscale data, Data2 represents the source voltage signal, and LUT represents a mapping function.”
Therefore, claims 6, 21 are directed to nothing more than abstract ideas (such as a mathematical formula or equation) is not eligible for patent protection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-10, 15-17, 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reddy et al (US 2005/0285822 A1).
As to claim 1: Reddy discloses a pixel compensation method (Figs. 1-12, a pixel compensation method; Abstract), comprising: 
generating, according to grayscale data and a compensation value of a sub-pixel in a current detection period, a source voltage signal to control light-emitting brightness of the sub-pixel (Figs. 1-12, Abstract, ¶0005-0010, 0032-0037, 0056-0065, 0085-0100, wherein a data driver 238 provides a source voltage signal to control light-emitting brightness of the sub-pixel); 
generating a sensing value according to the light-emitting brightness of the sub-pixel (Figs. 1-12, Abstract, ¶0009-0010, 0032-0040, 0055-0065, 0091-0129, 0191, 0231-0245, wherein a photo sensor generates a sensing value); and 
determining a compensation value of the sub-pixel in a next detection period, according to the grayscale data, the compensation value, and the sensing value of the sub-pixel in the current detection period (Figs. 1-12, Abstract, ¶0023-0024, 0055-0063, 0085-0106, wherein a drive and control electronics determines a compensation value).  
As to claim 2: Reddy discloses generating a source voltage signal in the next detection period according to preset grayscale data of the sub-pixel and the 
As to claim 7: Reddy discloses generating, according to grayscale data of the sub-pixel in a next display period and the compensation value in the next detection period, a source voltage signal to control light-emitting brightness of the sub-pixel in the next display period (Figs. 1-12, Abstract, ¶0023-0024, 0055-0106).  
As to claim 8: Reddy discloses a pixel compensation device (Figs. 1-12, a pixel compensation device; Abstract), comprising: 
an algorithm compensation circuit, configured to generate, according to grayscale data 27C19W5450.01 USand a compensation value of a sub-pixel in a current detection period, a source voltage signal to control light-emitting brightness of the sub-pixel (Figs. 1-12, “an algorithm compensation circuit Z103”, configured to generate, according to grayscale data 27C19W5450.01 USand a compensation value of a sub-pixel in a current detection period, a source voltage signal to control light-emitting brightness of the sub-pixel; Abstract, ¶0023-0024, 0055-0106); and 
a coefficient calculation circuit, configured to be determine a compensation value of the sub-pixel in a next detection period, according to the grayscale data and the compensation value of the sub-pixel in the current detection period and a sensing value generated according to the light-emitting brightness provided by the sub-pixel which is driven by the source voltage signal (Figs. 1-12, “a coefficient calculation circuit Z101”, configured to be determine a compensation value of the sub-pixel in a next detection period, according to the grayscale data and the compensation value of the sub-pixel in 
As to claim 9: Reddy discloses a light sensing device, wherein the light sensing device is configured to generate the sensing value according to the light-emitting brightness of the sub-pixel (Figs. 1-12, “a light sensing device S1”, wherein the light sensing device is configured to generate the sensing value according to the light-emitting brightness of the sub-pixel; Abstract, ¶0023-0024, 0055-0106).  
As to claim 10: Reddy discloses the algorithm compensation circuit is further configured to generate a source voltage signal in the next detection period according to preset grayscale data of the sub-pixel and the compensation value in the next detection period, and output the source voltage signal to a source driver (Figs. 1-12, a source voltage signal in the next detection period according to preset grayscale data of the sub-pixel and the compensation value in the next detection period, and output the source voltage signal to “a source driver 238”; Abstract, ¶0023-0024, 0055-0106),
the pixel compensation device further comprises a brightness conversion circuit configured to receive the grayscale data of the sub-pixel, convert the grayscale data into a brightness voltage signal, and output the brightness voltage signal to the algorithm compensation circuit (Figs. 1-12, “a brightness conversion circuit 208/208a” configured to receive the grayscale data of the sub-pixel, convert the grayscale data into a brightness voltage signal, and output the brightness voltage signal to the algorithm compensation circuit; Abstract, ¶0023-0024, 0055-0106), 

the pixel compensation device further comprises a storage control circuit configured to be in signal connection with the coefficient calculation circuit, and to control the coefficient calculation circuit to store the compensation value of the sub-pixel in the next detection period in a memory (Figs. 1-12, “a storage control circuit 260”, configured to be in signal connection with the coefficient calculation circuit, and to control the coefficient calculation circuit to store the compensation value of the sub-pixel in the next detection period in “a memory Z102”; Abstract, ¶0023-0024, 0055-0106), and
the algorithm compensation circuit is further configured to generate, according to grayscale data of the sub-pixel in a next display period and the compensation value in the next detection period, a source voltage signal to control light-emitting brightness of the sub-pixel in the next display period (Figs. 1-12, Abstract, ¶0023-0024, 0055-0106).  
As to claim 15: Reddy discloses a pixel compensation device (Figs. 1-12, a pixel compensation device; Abstract), comprising: 
a processor; and a memory configured to store instructions which, when executed by the processor, cause the processor to perform following operations (Figs. 
generating, according to grayscale data and a compensation value of a sub-pixel in a current detection period, a source voltage signal to control light-emitting brightness of the sub-pixel (Figs. 1-12, Abstract, “a sub-pixel 40”; ¶0023-0024, 0055-0106, wherein the source driver provides a source voltage signal); and 
determining a compensation value of the sub-pixel in a next detection period, according to the grayscale data and the compensation value of the sub-pixel in the current detection period and a sensing value generated according to the light emitting brightness provided by the sub-pixel which is driven by the source voltage signal (Figs. 1-12, determining a compensation value of the sub-pixel in a next detection period, according to the grayscale data and the compensation value of the sub-pixel in the current detection period and a sensing value generated according to the light emitting brightness provided by the sub-pixel which is driven by the source voltage signal 238 Abstract, ¶0023-0024, 0040, 0055-0106, 0158).  
As to claim 16: Reddy discloses a light sensing device, wherein the light sensing device is configured to receive light emitted by the sub-pixel, and generate the sensing value according to the light-emitting brightness of the sub-pixel (Figs. 1-12, Abstract, ¶0023-0024, 0055-0106).  
As to claim 17: Reddy discloses the operations further comprise: 29C19W5450.01 US
generating a source voltage signal in the next detection period according to preset grayscale data of the sub-pixel and the compensation value in the next detection 
As to claim 22: Reddy discloses the memory is further configured to store the compensation value (Figs. 1-12, Abstract, ¶0023-0024, 0055-0106).  
As to claim 23: Reddy discloses generating, according to grayscale data of the sub-pixel in a next display period and the compensation value in the next detection period, a source voltage signal to control light-emitting brightness of the sub-pixel in the next display period (Figs. 1-12, Abstract, ¶0023-0024, 0055-0106).  
As to claim 24: Reddy discloses a display device, comprising the pixel compensation device of any one of claims 8-23 (Figs. 1-12, Abstract, ¶0023-0024, 0055-0106).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al (US 2005/0285822 A1), as applied to claims 1, 15, further in view of JUNG et al (US 2018/0182303 A1).
As to claim 3: Reddy discloses the determining the compensation value of the sub-pixel in the next detection period, according to the grayscale data, the 
determining a brightness value of the sub-pixel, according to a plurality of pieces of grayscale data, a plurality of sensing values corresponding to the plurality of pieces of grayscale data, and a compensation offset value of the sub-pixel in the current detection period (Figs. 1-12, Abstract, ¶0023-0024, 0032-0106); 
determining a compensation offset value change amount and a compensation gain value of the sub-pixel in the next detection period, according to the brightness curve of the sub-pixel and an ideal brightness curve of the sub-pixel (Figs. 1-12, Abstract, ¶0023-0024, 0055-0106); and 
determining the compensation value of the sub-pixel in the next detection period, according to the compensation offset value change amount and the compensation gain value 25C19W5450.01 US of the sub-pixel in the next detection period and the compensation value in the current detection period (Figs. 1-12, Abstract, ¶0023-0024, 0055-0106).  
Reddy does not expressly disclose a brightness curve of a sub-pixel. However, Jung teaches a pixel compensation method comprises determining a brightness curve of a sub-pixel, according to a plurality of pieces of grayscale data, a plurality of sensing values corresponding to the plurality of pieces of grayscale data, and a compensation offset value of the sub-pixel in the current detection period (Figs. 1-4, a pixel compensation method comprises determining a brightness curve of a sub-pixel, according to a plurality of pieces of grayscale data, a plurality of sensing values corresponding to the plurality of pieces of grayscale data, and a compensation offset value of the sub-pixel in the current detection period; Abstract, ¶0054-0065). It would 
As to claim 18: Reddy discloses the determining the compensation value of the sub-pixel in the next detection period, according to the grayscale data, and the compensation value of the sub-pixel in the current detection period, and the sensing value generated according to the light-emitting brightness provided by the sub-pixel which is driven by the source voltage signal comprises: 
determining a brightness value of the sub-pixel, according to a plurality of pieces of grayscale data, a plurality of sensing values corresponding to the plurality of pieces of grayscale data, and a compensation offset value of the sub-pixel in the current detection period (Figs. 1-12, Abstract, ¶0023-0024, 0032-0106); 
determining a compensation offset value change amount and a compensation gain value of the sub-pixel in the next detection period, according to the brightness curve of the sub-pixel and an ideal brightness curve of the sub-pixel (Figs. 1-12, Abstract, ¶0023-0024, 0055-0106); and 
determining the compensation value of the sub-pixel in the next detection period, according to the compensation offset value change amount and the compensation gain 
Reddy does not expressly disclose a brightness curve of a sub-pixel. However, Jung teaches a pixel compensation method comprises determining a brightness curve of a sub-pixel, according to a plurality of pieces of grayscale data, a plurality of sensing values corresponding to the plurality of pieces of grayscale data, and a compensation offset value of the sub-pixel in the current detection period (Figs. 1-4, a pixel compensation method comprises determining a brightness curve of a sub-pixel, according to a plurality of pieces of grayscale data, a plurality of sensing values corresponding to the plurality of pieces of grayscale data, and a compensation offset value of the sub-pixel in the current detection period; Abstract, ¶0054-0065). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Reddy to substitute a brightness curve for represents a brightness value, the result of the substitution is predictable that determining the brightness curve of the sub-pixel, according to a plurality of pieces of grayscale data, a plurality of sensing values corresponding to the plurality of pieces of grayscale data, and a compensation offset value of the sub-pixel in the current detection period as taught by Jung. The motivation would have been in order to change a source voltage of the driving element during the real-time compensation time (Jung: Abstract).
As to claims 4, 19: Claims 4 and 19 are dependent claims of claims 3 and 18 respectively. The prior arts Reddy and Jung further disclose claim limitation of the determining the brightness curve of the sub-pixel, according to the plurality of grayscale 
according to first gray scale data and second gray scale data, a first brightness sensing value and a second brightness sensing value respectively corresponding to the first gray scale data and the second gray scale data, and the compensation offset value of the sub-pixel in the current detection period (Reddy: Figs. 1-12, Abstract, ¶0023-0024, 0055-0106; Jung: Figs. 1-4, Abstract, ¶0054-0065). In addition, the same motivation is used as the rejection of claims 4 and 20. 
As to claims 5, 20: Claims 5 and 20 are dependent claims of claims 4 and 19. The prior arts Reddy and Jung further disclose claim limitation of the determining the compensation offset value change amount and the compensation gain value of the sub-pixel in the next detection period, according to the brightness curve of the sub-pixel and the ideal brightness curve of the sub-pixel comprises: according to the first gray scale data and the second gray scale data, first ideal brightness data and second ideal brightness data respectively corresponding to the first gray scale data and the second gray scale data, and an ideal compensation gain value, determining the ideal brightness curve; and determining the compensation offset value change amount and the compensation gain value of the sub-pixel in the next detection period (Reddy: Figs. 1-12, Abstract, ¶0023-0024, 0055-0106; Jung: Figs. 1-4, Abstract, ¶0054-0065). In addition, the same motivation is used as the rejection of claims 5 and 21. 
As to claim 6: Claim 6 is a dependent claim of claim 5. The prior arts Reddy and Jung further disclose claim limitation of the generating the source voltage signal in the next detection period, according to the preset grayscale data of the sub-pixel and the 

Response to Arguments
Applicant’s arguments, see the interview summary, with respect to the preliminary amendment of claim set have been fully considered and are persuasive.  The previous Non-Final Rejection has been withdrawn. The new Non-Final Office Action is based on the preliminary amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/LIN LI/
Primary Examiner, Art Unit 2693